                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

GABRIEL PITTMAN,                          :   CIVIL ACTION NO. 3:14-CV-598
                                          :
                    Plaintiff             :   (Chief Judge Conner)
                                          :
              v.                          :
                                          :
TOM CORBETT, et al.,                      :
                                          :
                    Defendants            :

                                      ORDER

        AND NOW, this 6th day of June, 2019, upon consideration of the motion (Doc.

69) for summary judgment by Remaining DOC Defendants, and the parties’

respective briefs in support of and opposition to said motion, and well as Pittman’s

request (Doc. 74) for partial reconsideration and a permanent injunction, and for

the reasons set forth in the accompanying memorandum, it is hereby ORDERED

that:

        1.    The motion (Doc. 69) for summary judgment is GRANTED.

        2.    The request (Doc. 74) for reconsideration and permanent injunction is
              DENIED.

        3.    The Clerk of Court is DIRECTED to enter judgment in favor of
              Defendants Walsh, Popek, Roth, and Malet.



                                       /S/ CHRISTOPHER C. CONNER
                                       Christopher C. Conner, Chief Judge
                                       United States District Court
                                       Middle District of Pennsylvania
